                   Case 3:17-cv-01104-VLB Document 70-40 Filed 04/01/19 Page 1 of 13




             Ficino  in Spain
             Ficino in   SpainByrne  Commentary
                               ByrneCommentary

            Noel Valis,
                 Valis,Department      Spanish
                        DepartmentofofSpanish   and
                                              and   Portuguese
                                                  Portuguese

                       thisisisaacompetent
            Overall, this
            Overall,               competentand   and  conventional
                                                     conventional     study
                                                                   study     of Ficino
                                                                          of Ficino     in Spain,
                                                                                    in Spain,  oftenoften focused
                                                                                                      focused on on
            bibliographyand
            bibliography      andsource
                                    sourcehunting
                                               hunting  and
                                                      and     performing
                                                          performing       far more
                                                                       far more       glosses
                                                                                 glosses  than than  in-depth
                                                                                                in-depth       analyses.
                                                                                                         analyses.
            There isisvery
            There             littlereal
                      verylittle      realliterary
                                             literary analysis
                                                    analysis    either.
                                                             either.

             But it is
                    is also
                       also poorly    written,asasthe
                             poorlywritten,           themany
                                                           many     examples
                                                                 examples      of of
                                                                                  SB'sSB's   prose
                                                                                         prose       offered
                                                                                                 offered   herehere
                                                                                                                 make make
                                                                                                                        clear.clear.
                                                                                                                                I    I
             am reminded
                 remindedofofwhat whatoneoneofofthe
                                                  the   outside
                                                    outside        evaluators
                                                                evaluators    saidsaid   of another
                                                                                     of another         scholar's
                                                                                                   scholar's        writing:
                                                                                                              writing:  "The "The
             clear and
                   andfluid             concealsthe
                                 proseconceals
                         fluidprose                 the   immense
                                                       immense         amount
                                                                    amount         of work
                                                                               of work    thatthat   it took
                                                                                                it took       to write
                                                                                                         to write        [her bookl,
                                                                                                                   [her bookl,
             while giving
                    giving us        essenceof
                                 theessence
                            us the             ofher
                                                   herfindings."
                                                         findings."     That
                                                                      That      is one
                                                                             is one   of of
                                                                                         thethe  several
                                                                                              several       things
                                                                                                        things  thatthat  is missing
                                                                                                                     is missing
             from
             from Ticino
                   Ticino   iii  Spain.
                                  iii    The  approach       is  constipated,asasthe
                                              approach is constipated,
                                         Spain.        The                             the author
                                                                                         author       drills
                                                                                                  drills downdown    repeatedly
                                                                                                                 repeatedly   on on
             minor details,
             minor              jumpsfrom
                     details,jumps      fromtopic
                                               topicto to  topic
                                                        topic      in the
                                                                in the      effort
                                                                        effort       to accumulate
                                                                                to accumulate            a miscellany
                                                                                                    a miscellany    of of
                         She doesn't
             evidence. She               simplymiss
                               doesn'tsimply       missthetheforest
                                                               forest forfor
                                                                          thethe
                                                                               trees.   SheShe
                                                                                   trees.        frequently
                                                                                             frequently    pokes        around
                                                                                                                   around
                                                                                                                pokes       in    in
             the underbrush
                 underbrushand    and  thereby
                                    thereby       fails
                                              fails      to offer
                                                     to offer        a larger
                                                                 a larger  visionvision   of Ficino's
                                                                                    of Ficino's          presence
                                                                                                   presence          in Spain.
                                                                                                               in Spain.

             Where
             Where is is the
                          theoriginality,
                              originality,thetheexciting
                                                  exciting
                                                         newnew   vision
                                                               vision   of of
                                                                           thethe  field,
                                                                                field, or,or,  failing
                                                                                           failing  that,that, a spirited
                                                                                                           a spirited new new
             polemic? What
             polemic?     WhatI I see as well areare an   intellectualnarrowness,
                                                      a❑intellectual     narrowness,      a lack
                                                                                       a lack  of of  depth,
                                                                                                  depth,   andand    a lack
                                                                                                                a lack  of of
             literary
             literary  sensibility.
                      sensibility.    SB
                                     SB   has
                                        has     been
                                              been    diligent,
                                                    diligent,    done
                                                              done   a  a
                                                                       goodgood
                                                                              dealdeal
                                                                                    of  of work
                                                                                        work   in  in  libraries
                                                                                                  libraries   and  and
                                                                                                                  made  made
             good use of aa resource
                              resourcelikelikeCORM],
                                                CORM],   butbut  there's
                                                              there's  no no   spark.
                                                                           spark.       It often
                                                                                   It often  feelsfeels
                                                                                                    like like  one long,
                                                                                                          one long,
             extended     gloss.It's
             extended gloss.          simplynot
                                 It'ssimply          compelling.
                                                notcompelling.

             Below, II offer
             Below,    offer comments onindividual
                             commentson  individualchapters
                                                     chapters
                                                            as as well.
                                                               well.


             Introduction
             Introduction


             p.3 Poor   openingsentence:
                  Poor opening   sentence:cAcA consistent presence in Spanish
                                                                        Spanish letters
                                                                                  letters in
                                                                                          in the
                                                                                             the centuries
                                                                                                  centuries following
             his death. Marsilio Ficino was decisively written out
                                                                 out of
                                                                     of that
                                                                        that literary
                                                                             literary history
                                                                                       history at
                                                                                                at the
                                                                                                   the end
                                                                                                       end of the
             nineteenth century as those who began to fashion what would
             nineteenth                                                 would come
                                                                                come toto be
                                                                                          be the
                                                                                              the Spanish literary
             canon excised his voice in favour of a purist, all-Spanish approach."
             canon

             An intemperate,
                  intemperate,unproven
                                unproven statement.    "Excised",
                                                    "Excised",
                                           statement.                "decisively
                                                                 "decisively     written
                                                                             written out", out", and "purist"
                                                                                           and "purist" are   are
             all loaded
                 loaded terms,
                         terms,ascribing
                                ascribingintentionality
                                           intentionality   to the
                                                         to the    disappearance
                                                                disappearance      of Ficino
                                                                              of Ficino  fromfrom   Spain's
                                                                                               Spain's
             literary history.
             literary  history.Did
                                Didsuch   histories
                                    suchhistories   excise
                                                  excise    other
                                                          other    non-Spanish
                                                                non-Spanish      voices?
                                                                             voices?       doesdoes
                                                                                      SheShe        not say.
                                                                                                not say.

             After this
                    thismaladroit      opening,
                          maladroitopening,     thethe   Introduction
                                                     Introduction     just just goes downhill and   and has
                                                                                                         hastotoheheone
                                                                                                                      oneofofthe
                                                                                                                               the
             worst  introductionsI've
             worst introductions      I've  read.
                                          read.  First,  the the
                                                    First,         writing
                                                              writing        is frequently
                                                                        is frequently         illegible
                                                                                         illegible      and unclear.
                                                                                                    and unclear.   Second,Second,
             instead of
             instead  of laying
                          layingout          broad
                                  outininaabroad      sweeping
                                                   sweeping         manner
                                                                 manner    herher    vision
                                                                                 vision  andand    argument,
                                                                                              argument,   as oneaswould
                                                                                                                     one would
             expect in
                     in an  introduction,
                        an introduction,    SBSB   gets
                                                gets      lost
                                                       lost  in in disparate
                                                                disparate        details.
                                                                            details.   SheShe gets down into into the
                                                                                                                    theweeds
                                                                                                                        weeds
             and leaves her
             and                readerfloundering
                           her reader    floundering   in in  them.
                                                           them.      A turgid,
                                                                   A turgid,        tunnel-vision
                                                                                tunnel-vision    presentation.   WhatWhat
                                                                                                     presentation.      is      is
             she doing
                 doing with
                         with all
                                allthese   examples?Where's
                                    theseexamples?         Where's  thethe  depth,
                                                                         depth,   the the  analysis?
                                                                                       analysis?      Where
                                                                                                  Where   is theislarger
                                                                                                                   the larger
             picture?Indigestible
             picture?                  writing.
                        Indigestiblewriting.




Confidential — Attorneys' Eyes Only
Confidential —                                                                                                                           BYRNE009037
                  Case 3:17-cv-01104-VLB Document 70-40 Filed 04/01/19 Page 2 of 13


                                                                                                                        2


            p. 3 Poor
                 Poor writing:  "Similaritiesin
                       writing:"Similarities  in Christian, Neoplatonist, and Hermetic writings evoke the
                                                 Christian, Neoplatonist,
            historical context..."
                       context.

            p.4 Poor writing: ". . .to assume
                              "...to          more distinguishable constraints."
                                       assume more

            p. 4 Dull          "The following quote
                 Dull writing: "The           quote from
                                                    from ..."    does not
                                                              SB does
                                                         ..." SB      not elucidate on the quotation from
            Fox Morcillo to show how it might be connected to what precedes it in her discussion.

               far, nothing new here.
            So far.

            p. 5 In
                  In the
                      the weeds: "Spanish poet
                          weeds: "Spanish       Francisco de Quevedo
                                           poet Francisco    Quevedo ... referenced exactly twenty-three
                                                                     ... referenced
            authorities. The other  writer used commas..."
                              other writer used commas..."

            p. 5 Writing: "albeit with various points of debate"

            p. 5 "the                  [Boecler] implies
                       bibliographer [Boecler]
                 "thebibliographer                implies that  studies at the two named universities were
                                                           that studies
            modelled
            modelled onon the  Italian philosopher's
                          the Italian   philosopher's thought.    Unfortunately,the
                                                       thought.Unfortunately,      the'as mentionedabove'
                                                                                       'asmentioned   above'...is
                                                                                                              ...is
            nowhere
            nowhere to   he found
                      to he  found ...  Confirmation [of
                                    ... Confirmation   [of what?]        found,however..."
                                                            what?] isis found,  however..." None  of this
                                                                                            None of  this is
                                                                                                          is clear to
            me from the quotation immediately preceding
                                                    preceding SB's
                                                                 SB's words.

            p. 5 Refers
            p.   Referstoto aa 1903  work in
                                1903 work  in order
                                               order to make that confirmation (above), but is it confirmation
                                                     to make
            when you have to use a work       that appears
                                       work that   appears 200 years later?
                                                           200 years         Besides,didn't
                                                                      later? Besides,           already know of
                                                                                      didn't we already
                                  Renaissance Neoplatonism held for members of various religious orders in
            the "attraction that Renaissance                                                                 in
            Spain"?

            p. 6 More
            p.   Morepoking   among the
                       pokingamong   the weeds.
                                         weeds. A whole series of disparate references, which makes the
                                                A whole
            Introduction unreadable.

            p. 7 An obvious point
            p.                                                        "broad impact."
                            point about Feijoo's writings as having a "broad

            p. 7 Really
            p.   Really bad sentence: "Andres quotes Ficino
                        had sentence:                       to describe
                                                     Ficino to describe Plato  ... (buenas letras)."
                                                                        Plato ...          tetras)."

            p. 7 Poor
            p.   Poor writing:
                      writing: "To  the contrary is Andres's opinion of Ficino as a Platonist"
                               "To the

                                          Andres, we
                 Unreadable sentence: "In Andres,
            p. 8 Unreadable                          find...in De vita."
                                                  we find...in

            p. 8 Verbosity: "As the eighteenth
                            "As the            century...Inquisition." Six-line sentence (there are many
                                    eighteenth century...Inquisition."
            examples in the book of very long, wordy sentences)

                           following the argument here.
            p. 9 II am not following

            p. 9 Unclear
                  Unclear writing:
                          writing: ''a
                                   ''a related,  collateral outcome of those determinations would be recognition
                                        related, collateral
            or rejection of Ficino's legacy in Spain"

                 Emilio Castelar
            p. 9 Emilio          as "president
                          Castelar             of the First Spanish
                                       as "president        of theRepublic." He was one
                                                                    First Spanish       of three and He was one of
                                                                                      Republic."
            the last.
            the   last.




Confidential
Confidential - Attorneys' Eyes Only                                                                                         BYRNE009038
                  Case 3:17-cv-01104-VLB Document 70-40 Filed 04/01/19 Page 3 of 13


                                                                                                                   3



            p. 11
               11 Unfounded
                   Unfounded generalization:                     revisionist thinking would have an impact on
                                                         wishful revisionist
                                 generalization: "That wishful
            critical literature studies throughout the first half of the twentieth century: the heterodox would
                erased from Spanish
            be erased         Spanish literary
                                       literary history,
                                                history, and  Ficino along
                                                         and Ficino  along with   it." Where's the evidence? Was
                                                                            with it."
                    considered heterodox? You've
            Ficino considered                          got to show  this.

                   Long-winded sentence: "The historian attempts...who debated just those points."
            p. 12: Long-winded

               12: Unclear: "despite
            p. 12:                           attenuated responses"
                            "despite certain attenuated

            p. 13:
            p.  13:A whopping
                      whopping      error.
                                badbad     SB talksSB
                                         error.       about   Francisco
                                                          talks    about  Franco's "forty-five
                                                                             Francisco           year (spelled
                                                                                             Franco's      "forty-five year (
            out    by
            out by SB(  dictatorship."
                       SB(              He
                            dictatorship." governed He as a dictator
                                                         governed     from
                                                                        as  1939
                                                                            a    to 1975,
                                                                               dictator     a span
                                                                                              from  of 36
                                                                                                      1939years.
                                                                                                             to 1975, a span
            Even        started
                    one one
            Even ifif            from 1936,
                              started        the first
                                          from    1936,      of thefirst
                                                       year the     civil war, that still
                                                                            year    of the      civil war,hethat still isn
                                                                                          isn't 45 years. And
            onlyhad
            only      control
                    had       of a part
                         control               country
                                     ofofathepart    ofduring     the war. These
                                                           the country        during      thethat
                                                                                  are dates        any These are dates that
                                                                                                war.
            Hispanist should
            Hispanist         have engraved
                           should              in her head.in her head.
                                     have engraved

            This page
            This    page    indicates
                       alsoalso       that SB doesn't
                                   indicates       thatknow  SB very
                                                                 doesn't      know modern
                                                                       much about     very much     She saysmodern Spain. Sh
                                                                                             Spain. about
            that    considerable
            that "a "a            part of that
                        considerable        part political
                                                     of thatbattle [the ideologicalbattle
                                                                   political        struggles[the
                                                                                              of modern   Spain(
                                                                                                    ideological    struggles
            concerned
            concerned   movements
                           movementslike socialism,   communism, industrialism,
                                          like socialism,             communism, workers'       rights, and workers' rights,
                                                                                       industrialism,
            modernization in any
            modernization             anyhowever
                                 inform,   form, defined."
                                                       however"Modernization        in any form"?? This in
                                                                     defined." "Modernization              is any form"?? This
            poor,        writing,
                     vague
            poor, vague       writing,      little knowledge
                                  showing showing          littleof Spanish
                                                                      knowledge       the kind
                                                                             history, of       of thing
                                                                                          Spanish        you
                                                                                                      history,   the kind of
            might expect
            might         in an in
                     expect      unprepared    undergraduate's
                                    an unprepared                   paper.
                                                             undergraduate's          paper.

            Shealso
            She       claims,
                   also   claims,      inunfounded
                               in broad,    broad, strokes,
                                                      unfoundedthat Spain  in this period
                                                                       strokes,      that did  not rewrite
                                                                                            Spain    in thisits period did no
            literary history,
            literary                       impression
                               giving thegiving
                           history,                 thethat the country was
                                                         impression           sunkthe
                                                                           that            unilluminated
                                                                                     in ancountry    was state.
                                                                                                            sunk in an unillu
            But
            But thethe          war period,
                         pre-civil
                     pre-civil           wartheperiod,
                                                 1920s especially,
                                                           the 1920swas a golden
                                                                           especially,       wasculturally
                                                                                  era for Spain     a golden  and era for Spain
            artistically.
            artistically. One   thinks
                                   One of the rediscovery
                                         thinks     of    of
                                                        the   Gongora   by
                                                              rediscovery  the  brilliant
                                                                                 of       Generation
                                                                                       Gongora    by   of
                                                                                                       the1927.
                                                                                                             brilliant   Genera
            And what
                   whatabout
                           aboutAmerico   Castro's
                                     Americo       1925 magnificent
                                                 Castro's              work on Cervantes,
                                                              1925 magnificent               juston
                                                                                          work    to give one
                                                                                                      Cervantes, just to gi
            example (as(as
            example                    as other
                                as several
                          well well         several     of his, allbooks
                                                  books other              of1920s)?
                                                                    from the   his, all from the 1920s)?

            p.
            p. 1313
                  SB SB    about the
                     talkstalks    about      "Platonic"
                                       use ofthe   use of      "frightening epithet"
                                                          as a"Platonic"               in this period, butepithet"
                                                                               as a "frightening            gives    in this p
            no   examples.
            no examples.  (In the
                                (InConclusion,
                                      the Conclusion,            the same
                                                 she returns toshe         topic, again
                                                                      returns      to thewithout
                                                                                              samemuch   proof again without
                                                                                                     topic,
            ofany
            of   any      As a specialist
                      kind.)
                   kind.)                  in this period, in
                                  As a specialist               never heard
                                                           I've this    period,       pejorative
                                                                              of thisI've   never     of the of this pejorat
                                                                                                  use heard
            term.         very well
                     It may
            term. It may        very    true, but
                                     be well    beyou  have to
                                                     true,    but     concrete
                                                                giveyou   have examples.
                                                                                   to give I simply  do not examples. I simp
                                                                                               concrete
            know    what
            know what       is talking
                        sheshe          about. Andabout.
                                  is talking                  Andthis
                                                     even if true,      usage
                                                                     even     must   have  been a  minor
                                                                            if true, this usage must have been a
            phenomenon, because
            phenomenon,       because      it show
                                    it doesn't  doesn't      discussions
                                                      up in show    up inof the  period.
                                                                             discussions        of the period.

            p. 13 Again,
                  Again, continues
                         continues poking
                                   poking in
                                           in the
                                              the weeds. Misses the larger picture.
                                                  weeds. Misses

                                   "began to vary albeit with continued
            p. 13 Unclear writing: "began                                      and doubts"
                                                              continued debate and doubts"

               13 Incomprehensible:
            p. 13                                                     chronological criteria"
                   Incomprehensible: "a syllogism that fails on basic chronological

            p. 13
               13 "Both
                  "Both opinions [Otis Green's]clearly      demonstrate the
                                         Green's] clearlydemonstrate     the impact
                                                                              impact of
                                                                                     of sociological and
            anthropological studies of  the
            anthropological studies of the  late
                                             late nineteenth
                                                  nineteenth and
                                                              andearly
                                                                  earlytwentieth
                                                                        twentiethcenturies..."
                                                                                  centuries..." SB needed to
            explain this.




Confidential
Confidential - Attorneys' Eyes Only                                                                                    BYRNE009039
                  Case 3:17-cv-01104-VLB Document 70-40 Filed 04/01/19 Page 4 of 13


                                                                                                                        4



                13 "need to be rewrites".
             p. 13                        Jargon
                               rewrites". Jargon

             p. 14 Poor  sentence: "For
                    Poor sentence: "For example, in an exhaustive study.
                                        example, in               study.... . on Spanish authors". Another six-
                                                                              on Spanish
             line sentence

             p.14 "I
                   "I will
                      will expand
                           expandthat                 range to
                                         evidentiary range
                                    that evidentiary         to show
                                                                show that   the fifteenth
                                                                       that the fifteenth and sixteenth centuries are
                                                                   Italian philosopher's thought and writings." But
             also replete with mentions of and debate on the Italian                                              But
             where's the         of analysis?
                       the depth of

             p. 15 "Glosses
                   "Glosses written       those volumes...demonstrate
                                       in those
                              written in        volumes...demonstrate their   wide acceptance at all levels of
                                                                       their wide
             society." But how       you prove
                           how can you      prove that? There was much illiteracy, much poverty. People from
             these levels of society surely did not read glosses and books.


             Chapter 1 Ficino
             Chapter          in Spanish
                       1 Ficino          Libraries Libraries
                                    in Spanish

             This chapter
             This    chapteris largely unreadable.
                                  is largely        Shows good archival
                                                  unreadable.         Showswork,
                                                                              good   this is uninspiring,
                                                                                 butarchival      work, but this is unin
             intellectually dull. Tunnel-visioned.
             intellectually                          Basically just bibliography.
                                     dull. Tunnel-visioned.             Basically Stultifying in detail. This is Stultifying
                                                                                      just bibliography.
             bibliography, but not
             bibliography,         butbrilliant
                                          not or  original work.
                                                brilliant       or Thirty-three
                                                                    original pages
                                                                                work. of dense
                                                                                         Thirty-three pages of dense
             bibliographical material.
             bibliographical           material.       little analysis. little analysis.
                                          Descriptive,Descriptive,

                                                             indisputable that
                                         copies... itit isisindisputable
             p. 1818"Given these extant copies...
             p.                                                                 Renaissance Spaniards studied these
                                                                           that Renaissance
                          Ficino's
             dialogues in Ficino's  translations
                                   translations  and
                                                 and     with
                                                        with    his
                                                               his  commentaries."   Based on what evidence?

             p. 18 Writing:
                   Writing: "The Spanish library
                            "The Spanish                   . . . hint
                                          library holdings ...    hint at another possible
                                                                       at another  possible detail on the
                                      perception of Ficino by
             overwhelmingly negative perception              by thethe late  nineteenth century..."
                                                                        late nineteenth century...

             p. 19
                19 in  early 18th century "his writing were studied
                    in early                                studied with impunity in Spain." Based on what
             evidence?

             p. 24 A
                   A long  digression in
                      long digression                  "One specific
                                      in the paragraph "One          volume...Ferdinand and Isabel"
                                                            specific volume...Ferdinand

             p. 2626
             p.     "These volumes,
                      "These         not yet represented
                                volumes,                  in the Patrimonioin
                                              not yet represented             collective catalogue, provide
                                                                                 the Patrimonio         collective catalo
             solid
             solid evidence that Ficino's
                      evidence     that texts  and translations
                                          Ficino's                circulated in the highest  court circles."
                                                        texts and translations circulated in the highest
             How can
             How       you draw this
                   canyou        this conclusion just from
                                         conclusion         library
                                                         just    fromcontents?
                                                                        library contents?

             p. 31
                31 "Per  the Index"
                   "Per the          Jargon
                              Index" Jargon

                      Long, unclear
             p. 36-37 Long,          sentence: "Here, the combination...pagan deities."
                            unclear sentence:

             p. 38 Bad          "intention may
                       writing: "intention
                   Bad writing:            may be               given that..."
                                               be read into it, given that..

             p. 3838
             p.    these volumes
                      these      "do attest
                              volumes    "doto an
                                                attest    to eclectic
                                                  active and          Hermetic
                                                              an active      and  eclecticgroup".
                                                                               Neoplatonist    Hermetic Neoplatonis
             What group?
                     group?And:  "Those volumes
                              And:  "Those        of Ficino's
                                                volumes    of writings and
                                                                Ficino's   translations
                                                                             writings   on theological
                                                                                          and  translations on theo




Confidential
Confidential - Attorneys' Eyes Only                                                                                         BYRNE009040
                   Case 3:17-cv-01104-VLB Document 70-40 Filed 04/01/19 Page 5 of 13


                                                                                                                                       5


            and philosophical
            and philosophicalmatters
                              matterswere
                                      wereanan  integral
                                             integral  partpart  of Renaissance
                                                             of Renaissance  university  life atlife at
                                                                                  university
            Salamanca." How
            Salamanca."  Howcan
                              canyou
                                  youconclude
                                       concludethis
                                                  this
                                                    justjust
                                                          from
                                                             from
                                                                the the
                                                                    contents
                                                                        contents
                                                                             of a of a library?
                                                                                  library?

            p.    Awkward
            p. 4949 Awkwardsentence:  "Even after
                                sentence:          the 1767
                                                "Even       expulsion
                                                         after            the Order
                                                                  theof1767         from Spain, of
                                                                                 expulsion        thesethe Order from Spain
            volumes continued to
            volumes    continued  circulate
                                       to   having been,
                                            circulate    by the
                                                          havingsame order
                                                                     been,  of expulsion,
                                                                               by   the    confiscated
                                                                                          same     order fromoftheexpulsion, co
            members    the Jesuit
            membersof of          order as they
                           the Jesuit           went into
                                             order    as exile,    be distributed
                                                          theytowent       into exile,       other  libraries in
                                                                                  for use in to be distributed for use
            Spain."
            Spain."

                      Ficino as ,!Wthority
            Chapter22Ficino
            Chapter             ,!Wthority in Sixteenth-Century
                                              Sixteenth-CenturySpanish
                                                                SpanishLetters
                                                                         Letters

            This
            This chapter
                  chapterisislike
                                likea asilva
                                         silvadede
                                                 varia   lecciOn,
                                                     varia   lecciOn,    a miscellany
                                                                       a miscellany         of topics.
                                                                                        of topics.       Jumps
                                                                                                     Jumps    fromfrom    one topic
                                                                                                                    one topic   to to
            the
            the next.
                next.  Topics
                        Topics  and
                                 and  tOpicos,
                                        tOpicos,    commonplaces
                                                  commonplaces             that
                                                                        that     could
                                                                              could   and and
                                                                                            do  do
                                                                                                havehave   sources
                                                                                                      sources    otherother
                                                                                                                        than  than
            Ficino (such
                    (such asasthe
                                theevil
                                     evileye,
                                            eye,p.54).
                                                  p.54).One        quotation
                                                           Onequotation          after
                                                                              after      another.
                                                                                     another.    On On
                                                                                                     pagepage
                                                                                                            56, SB56,refers
                                                                                                                      SB refers
                                                                                                                             to a to a
            series of
            series of annotations,
                        annotations,but   buther own
                                               her   ownapproach
                                                            approach   in this
                                                                           in this
                                                                                chapter
                                                                                     chapter
                                                                                          is also
                                                                                                is also  annotative,
                                                                                                   annotative,    not not
            analytical. Tiny
            analytical.   Tinydetails—not           illuminating.
                                 details—notilluminating.            WhatWhat    is the
                                                                             is the      bigger
                                                                                     bigger        picture
                                                                                              picture           Lots Lots
                                                                                                       here?here?           andoflots of
                                                                                                                      and lots
            quoting
            quoting   from
                       from  one
                              one topic
                                    topic to another,
                                            to  another, fromfrom     cures
                                                                  cures  for  for
                                                                              gout gout   to
                                                                                          to the  body-soul
                                                                                                   body-soul     question
                                                                                                                question   toto
            prudence.
            prudence.An   Anindigestible
                              indigestiblehodge-podge.
                                                hodge-podge.         Deadly
                                                                  Deadly dull      approach.
                                                                                dull  approach. A lotA of quotations fromfrom
                                                                                                        lot of  quotations
            other scholars.
            other  scholars.I Idon't
                                  don't seesee
                                             a strong
                                                a strong SBSB  presence
                                                                   presence     here.
                                                                            here.  A lotA of
                                                                                           lotquoting,
                                                                                               of quoting,     not nearly
                                                                                                         not nearly    enoughenough
            analysis. Indeed,
            analysis.   Indeed,there
                                   thereisisalmost
                                              almost  nonotextual
                                                              textual    analysis,
                                                                      analysis,       except
                                                                                  except   for for
                                                                                                twotwo
                                                                                                     pagespages
                                                                                                             on theon the
            extraordinary
            extraordinaryCervantes
                               Cervantes   text,      "Coloquio
                                                  "Coloquio
                                               text,              de los   los perros",
                                                                       de perros",    which which    deserves
                                                                                              deserves    muchmuch        more than
                                                                                                                   more than
            that.
            that.Later,
                  Later,SB SBdoes
                                doesdevote
                                        devotemoremore space
                                                          space  to to
                                                                     LaLa   Galatea.
                                                                         Galatea.    SheShe   shows
                                                                                          shows        the Ficino
                                                                                                   the Ficino    influence,   but but
                                                                                                                      influence,
            she doesn't
                doesn'topenopenthe      Cervantes
                                   theCervantes         text
                                                     text  up.up.You Youcould
                                                                           could    devise
                                                                                devise   twotwo    columns
                                                                                               columns         (Hein°
                                                                                                          (Hein°    and and
            Cervantes)
            Cervantes)totoprove
                              proveher  herpoint.  This
                                              point.   This    is workmanlike
                                                          is workmanlike              analysis
                                                                                 analysis        at best.
                                                                                            at best.            the section,
                                                                                                      In theInsection,   "On "On
            Beauty   and   Love,"   SB
            Beauty and Love," SB hangs   hangs    her  claim
                                                     her  claim  to offering
                                                                    to  offering    something
                                                                                something     new  new
                                                                                                    by   by  flogging
                                                                                                        flogging    one  one  phrase,
                                                                                                                         phrase,
            "love is
            "love  is aa desire
                         desirefor
                                 forbeauty,"
                                       beauty,"  butbut
                                                      in truth,
                                                          in truth,we weare are
                                                                             talking   aboutabout
                                                                                  talking            a source
                                                                                               a source   studystudy     in
                                                                                                                  in these  these
            pages (and
                   (andelsewhere).
                           elsewhere).This Thischapter,
                                                   chapter, like like  preceding
                                                                    preceding    ones,ones,
                                                                                         is not  veryvery
                                                                                             is not         readable.
                                                                                                       readable.

            p.    Long,
            p. 5151     awkward
                    Long,   awkward       "Patrimonio lists
                                sentence:sentence:          six...than his own"
                                                       "Patrimonio         lists six...than his own"

                 Another
            p.5151
            p.     Another     badlysentence:
                         badly written written"Book 33 of
                                                       of the
                                                 sentence:    De vita...a life free
                                                          theDe                free from care"care"
                                                                                       from

            p.5252
            p.       Wordy:
                  Wordy:         one to accept
                          "Were"Were     one to      .the expectation
                                               the. .accept       the...the       wholesale censorship
                                                                         would beexpectation      would...power
                                                                                                            be wholesale cen
            ofthe
            of  the    stars".
                  stars".          by a sentence
                          FollowedFollowed      byalmost   6 '/2 lines inalmost
                                                     a sentence           length. 6 '/2 lines in length.

            p.    Awkward:
            p. 5454              Ficino inFicino
                           "adds"adds
                    Awkward:                         the same
                                           regard to in       powerto
                                                         regard     from onesame
                                                                       the           another-
                                                                             body topower
                                                                                     another-
                                                                                            from one body

            p.
            p. 5555    writing:
                  BadBad        "all used in
                            writing:         his novel
                                          "all     usedfor witty
                                                       forin     analogy
                                                             witty
                                                                his      to the bleak
                                                                      analogy      tosituation
                                                                                       the bleak      down
                                                                                               of his down at
                                                                                                           at
                                                                                                       situation
            the heels
            the       protagonist"
                  heels protagonist"

            p.
            p. 5555          translations
                      "Ficino's
                  "Ficino's               made these writings...
                                       translations       made by    the early
                                                                 these      writings...        byhadthe
                                                                               seventeenth, they     become  a
                                                                                                         early seventeenth,
            part    of daily
            part of daily            and erudite entertainment
                          discoursediscourse      and erudite  for the Spanish reading public."
                                                                     entertainment        for theDrawsSpanish
                                                                                                        this   reading publ
            conclusion basedbased
            conclusion                  example.
                                on one on one example.

            p.   More
            p.5555    jumping
                   More       around around
                          jumping




Confidential
Confidential - Attorneys' Eyes Only                                                                                                        BYRNE009041
                  Case 3:17-cv-01104-VLB Document 70-40 Filed 04/01/19 Page 6 of 13


                                                                                                                   6


            p. 56 Awful writing: "Ficino's
               56 Awful                    De vita...
                                 "Ficino's De  vita...powers of the heavens, at 3.18". An eight-line
            sentence!

                  "Alvarez Miraval
            p. 58 "Alvarez              not question... often persists." A sentence of six lines.
                           Miraval does not

                  Garbled sentence: "Alvarez
            p. 59 Garbled                    Miraval had
                                    -Alvarez Miraval had apparently
                                                         apparently read...ancient
                                                                     read...ancient wise men."

            p. 59 Another  verbose, awkward sentence:
                   Another verbose,         sentence: "Huerta's
                                                      "Huerta's volume contains...were healthy". Seven-
            line sentence

            p. 61
               61 Another
                  Another monster sentence: "One hundred years later...and well-planned".
                          monster sentence:                                well-planned". Seven-line
            sentence

            p. 61 Lack of
               61 Lack of transition
                           transition between
                                      between paragraph
                                              paragraph ending "Ficino                       also adapted"
                                                               '`Ticino is incorporated, but also adapted"
            and the next one.

            p. 62 Bad writing:
               62 Bad                        Gongora's opening...will be futile"
                      writing: "Sigilenza yy Gongora's

            p. 63 Error: Feijoo did not write "late seventeenth to early eighteenth century." Except for
            one hoja from 1698, all his writings are clearly 181h c. Ile
                                                                     Ile died
                                                                         died in
                                                                              in 1764, and his Cartas
            eruditas are dated 1742-1760.

                  Long sentence: "Michael
               64 Long
            p. 64                "Michael Allen has related...etc."
                                          Allen has related...etc."

                  Awkward: "Ribadeneira's
            p. 67 Awkward: "Ribadeneira's book.        below...etc."And:
                                                . .and below...etc."
                                          book...and                 And: "most
                                                                          "most of  those other writers".
                                                                                of those
            Which writers?

                  Awkward phrasing:
            p. 68 Awkward    phrasing: 'unambiguously namesFicino
                                       "unambiguouslynames nein° as
                                                                  as an
                                                                     an authority on avoiding
            heretics...etc."

            p. 69 Poor
                  Poor phrasing: ''as he lists authorities and opinions on the subject...
                                      he lists                                            from birth"
                                                                               subject... from

            Overuse of passive voice throughout the book.

                  Dangling qualifier: "With the greater
            p. 70 Dangling                              attentionto...Plato..."
                                                greater attention to...Plato..

            p. 71
               71 Awful              -Plato, once philosopher and poet, will still be recognized as an
                  Awful sentence: "Plato,
                                      the discipline that reads him for philosophical meaning, which
                                  by the
            `ingenious intellect' by                                                                which is itself
            beginning to secularize, but
                                       but he
                                           he will be adopted
                                              will be  adopted as
                                                               as the
                                                                   the 'genic,
                                                                        'genic, inspiring voice'
                                                                                          voice' for Spanish writers,
            who at the end of the sixteenth century were experimenting with the possibility and forms of a
            new genre, creative imaginative writing in  in prose."

                   Bad writing:
             p. 72 Bad writing: "Herrera discussesAristotle's
                                "Herrera discusses             opinion...etc."
                                                   Aristotle's opinion ...etc."

             p. 81 Wordy: "Nonetheless,
                          "Nonetheless, on the basis
                                        on the basis of    slyjest...etc."
                                                     ofaa sly  jest...etc."




Confidential
Confidential - Attorneys' Eyes Only                                                                                     BYRNE009042
                  Case 3:17-cv-01104-VLB Document 70-40 Filed 04/01/19 Page 7 of 13


                                                                                                               7


            p. 81 Awkward: "given by,                                                    "Over the past
                                     by, as seen above, both Ficino and Cervantes." And: "Over
            thirty years...etc." Redundant: "postdate and follow Ficino"
                   years...etc." Redundant:

            p. 81
               81 Clumsy: "and noted
                  Clumsy: "and          question in...etc."
                               noted aa question  in...etc."

                                                La Galatea...
            p. 87 Unclear writing: "Speaking of La  Galatea...etc." etc."

                  Wordy: "Tirsi describes the
            p. 89 Wordy:                      humansoul...etc."
                                          the human soul...etc."

                  Clumsy: "In
            p. 89 Clumsy: "In verse, Tirsi describes...etc."
                              verse, Tirsi describes...etc."

            p. 91
               91 Clumsy:
                  Clumsy: "who died due to his..." And: "Don Quijote agrees
                                           his..." And:                     with Marcela...etc."
                                                                     agrees with Marcela...etc."

            Inelegant prose, with quote after quote. This chapter reads most like a conventional influence
            study.

            p. 94 Clumsy:
                  Clumsy: "the
                          "the unrequited love possibility"
                               unrequited love

            p. 96 Clumsy: "In comparison with
               96 Clumsy:                     the quotations...etc."
                                         with the quotations...etc."

                 "'Platonic isisnot
            And: "'Platonic'     notonly
                                     onlychaste
                                          chaste in
                                                  in thought  but also a lack
                                                      thought but        lack of written communiques...etc."
                                                                              of written communiques...etc."

            p. 97 Clumsy:
                  Clumsy: "who,
                          "who, even more ironically, given
                                even more                   the statement...etc."
                                                      given the statement...etc."

                  Wordy and clumsy: "In the same debate
            p. 97 Wordy                                 studied above...etc."
                                                 debate studied above...etc."

            p. 98
               98 Clumsy: Bartolome Leonardo
                  Clumsy: "Bartolome Leonardo de
                                              de Argensola, writing from...etc."
                                                 Argensola, writing

                98 Unnecessary,
             p. 98              repetitive: "Whereas this woman
                   Unnecessary, repetitive:                     namedGala...etc."
                                                          woman named Gala...etc."

                            "the lascivious and those who write of love"
             p. 99 Awkward: "the

            p. 99 Awkward: "The discussion by and evolution of this concept in the works of Spanish
            authors, in response to Ficino's         of the phrase in the Phaedrus,
                                    Ficino's coining of                   Phaedrus, apparently began with
            Miguel
            Miguel de Cervantes' early   challenge
                                   early challenge to the idea in La
                                                                  La Galatea."
                                                                      Galatea."Can                  this'?
                                                                                    SB really prove this'?

             p. 100
                100 Clumsy:          disclaimer. . .etc."
                            "Cello's disclaimer...etc."
                    Clumsy: "Cello's

             p. 100 Clumsy:"Palatino
                100 Clumsy:           the canonist.
                            'Palatino the           . .etc."
                                          canonist...etc."

             p. 101
                101 Unclear: "Arse de Otalora's characters...etc."
                    Unclear: "Arse

                                                          from one topic to another.
             This same paragraph jumps without transition from

             SB cannot see the forest for the trees.




Confidential
Confidential - Attorneys' Eyes Only                                                                                BYRNE009043
                   Case 3:17-cv-01104-VLB Document 70-40 Filed 04/01/19 Page 8 of 13


                                                                                                                       8


                                               commas that
             Many, many instances of necessary commas          missing.
                                                      that are missing.

                        future tense,
             Overuse of future  tense,of         voice.
                                         passive voice.
                                      of passive

             p. 101
                101 Hodge podge: paragraph
                    Hodge podge:           "Arce de
                                 paragraph"Arce               dialogue isischock-full.
                                                    Otalora's dialogue
                                                 de Otalora's                          . .etc."
                                                                            chock-full...etc."

                             horrible writing:
             p. 103 Unclear, horrible writing: "Other particular points
                                               "Other particular pointsof
                                                                        of interest...etc."
                                                                            interest...etc."

                103 Clumsy:
             p. 103                            mistakenly, also
                            "additionally, ififmistakenly,
                    Clumsy: "additionally,                 also credit
                                                                credit the Italian philosopher for
                                                                       the Italian                 details from
                                                                                               for details from
             Plutarch"

             p. 105-06
                105-06 Poor                   dialogue, Prometheus...etc."
                       Poor writing: "In that dialogue, Prometheus...etc."

             p. 106 Awkward: "With literary
                    Awkward: "With           resonance of the medieval 'dances of Death—
                                    literary resonance

             p. 107
             p.     "This
                  107             panegyric
                           praisepraise
                       "This                  confirms theconfirms
                                            panegyric                  in which
                                                           high regardthe which
                                                                           high Ficino
                                                                                   regard  held byby
                                                                                       was held
             Spanish
             Spanish  intellectuals of the sixteenth
                         intellectuals         of thecentury."
                                                         sixteenth century."

             Up totothis        this is apparently
                         point,point,
                       this               this isSB's    "thesis," which
                                                    apparently       SB'sis less
                                                                              "thesis,"        the preliminary
                                                                                 a thesis thanwhich   is less a thesis tha
             statement
             statement   prior to formulating
                             prior             a thesis.
                                       to formulating    A descriptor.
                                                             a thesis. A descriptor.


             Chapter 3 Ficino
             Chapter          as Hermes
                       3 Ficino         Trismegistus:
                                    as Hermes         The Corpus Hermeticum
                                                Trismegistus:     The Corpusor Pimander
                                                                                 Hermeticum or Pimander

             11sec
                 sec       development
                    littlelittle        of a larger argument
                                  development        of a largerand vision   in these pages.
                                                                         argument            On pp. 128-29,
                                                                                       and vision            is SB pages. On pp
                                                                                                       in these
             saying
              saying   thatthat
                            Leon Leon     should he
                                  HebreoHebreo        discounted
                                                   should      he asdiscounted       as the love
                                                                      the source of mystical      imagery
                                                                                               source    of mystical love im
             (contra
             (contra    Menendez   y Pelayo's
                            Menendez    y Pelayo's                           there's more
                                                           Isn't it possibleIsn't
                                               position)? position)?                      than one source
                                                                                      it possible           for
                                                                                                       there's     more than one
              suchimagery?
              such     imagery?There's a tendency
                                    There's     a tendency         in too,
                                                     in this chapter,  this toward  hodge-podge,
                                                                               chapter,      too, a toward
                                                                                                    flavorlesshodge-podge, a f
              olla
              olla podrida.
                       podrida.

              Section, The
              Section,     BNEManuscript
                       The BNE            Morehodge
                               Manuscript More       podge
                                               hodge podge

                     Awkward: "Contrastive
                 110 Awkward:
              p. 110          "Contrastive to
                                           to the generaltendency...etc."
                                              the general tendency...etc."

                 112 Unclear wording: "this key distinction in the act
              p. 112                                                          Christian versus Neoplatonic God:
                                                                   act of the Christian
                  latter creates
              the latter         due to
                         creates due      its essence...etc."
                                      to its  essence...etc."

              p. 113-14 Unclear and
                 113-14 Unclear     clumsy: "This
                                and clumsy:                 volume raises.
                                            "This composite volume         . .etc."
                                                                   raises...etc."

                     Clumsy: "Neither
                 114 Clumsy:
              p. 114                  is found
                             "Neither is           the lists.
                                               on the
                                         found on             . .etc."
                                                        lists...etc."

              p. 117 Long sentence: "Pilate lists     various miracles...etc."
                                            lists the various miracles...etc."

              p. 117            "the similarity
                 117 SB notes "the                  the rabbi's epistle to chapter
                                                 of the
                                     similarity of                         chapter 27
                                                                                    27 ofof Ficino's own De De ehristiana
              religione," but the letter is not bound   with this particular text, so it seems  aa bit of a stretch to
              include this comment here.




Confidential
Confidential -- Attorneys'
                 Attorneys' Eyes
                             Eyes Only
                                  Only                                                                                      BYRNE009044
                  Case 3:17-cv-01104-VLB Document 70-40 Filed 04/01/19 Page 9 of 13


                                                                                                                      9



                        SB has
            p. 120, 122 SB  has consulted
                                consulted the  Latin, Spanish
                                           the Latin,             English versions of the Pimander,
                                                      Spanish and English                 Pimander, but it
            appears she has not consulted the Greek original.

                    Clumsy: "However,
                124 Clumsy:
             p. 124         "However, if
                                      if we  thinkabout...etc."
                                         we think  about...etc."

             p. 124 ItIt isis not
                              not clear
                                  clear to
                                         to me
                                            me how being touched
                                               how being touched by        grace can also be dangerous.
                                                                 by divine grace

             p. 128 Clumsy: "in
                128 Clumsy:     his consensus
                            "in his consensus to portions we might expect him to dispute..."
                                              to portions                        dispute..

             p. 131        "as per"
                131 Use of "as      (here and elsewhere): llorrendous
                               per" (here                 llorrendous bureaucratese
                                                                      bureaucratese

                    Has SB
             p. 136 Has SB shown  that Hermes
                           shown that  Hermes Trismcgistus
                                              Trismcgistus is  indeed "an alter-ego to Ficino,"
                                                           is indeed                   Ficino," as claimed
             here?

             p. 136 Long sentence: "Alejo
                136 Long           "Alejo de Venegas...condemns any
                                          de Venegas...condemns any men...etc."
                                                                    men...etc."

                    run-on sentence:
             p. 136 run-on sentence:"In  1621,Jimenez
                                     "In 1621, Jimenez Paton. . .etc."
                                                       Paton...etc."

             p. 137 Clumsy:         as to
                    Clumsy: "raised as    his title and his reliance on"
                                       to his

             p. 138 ItIt feels
                          feels like
                                 like we are losing
                                      we are  losing sight of Ficino here.

             p. 139 Awkward: last two lines
                    Awkward: last

                                                              Neoplatonic Imagery
             Chapter 4 Persistence and Adaptation of Hermetic Neoplatonic

             Unreadable: quote after quote after quote. Offers various examples of imagery—sun, fire,
                                                            found in Ficino? Doesn't Dante, for example, use
                                                      only found
             etc.—as Ficinian. But is this imagery only
             the image of the sun as God? One thinks of the related idea of the Good as the Sun, in
             Augustine (and before that Plato of course). And did I miss something on      on the four elements
             here, imagery that is ubiquitous in the Renaissance? As in previous chapters, this one is so
             narrowly focused—she appears to be speaking to her academic navel. Too much of this
             appears like a gloss, not like analysis, and   in aa number of instances, aa gloss of a gloss (see,
                                                       and in
             for example, p. 156, 164). Completely unengaging. At this point, I am finding this hook a
             real slog, hard to follow, because it is like a silva de varia leccion, a miscellany, heavy on
             glossing.

                    Unclear: "with
             p. 142 Unclear:          simple explanation
                             "with aa simple explanation of
                                                         of semantic              but substantive
                                                            semantic distinctions but
             compatibility"

             p. 143, 144 More bureaucratese: "As regards"

             p. 145
                145 Unclear:            relates the same story...with
                     Unclear: "Ficino relates                              its means:
                                                            story...with its           contemplation of the visible sun,
                                                                               means: contemplation
             and its imal: to thus transcend
                                   transcend  to
                                               to the
                                                   the invisible...etc."
                                                        invisible...etc."  If
                                                                          If  you're
                                                                              you're a
                                                                                     a brilliant stylist like
                                                                                       brilliant         like T.E.




Confidential
Confidential - Attorneys' Eyes Only                                                                                        BYRNE009045
                 Case 3:17-cv-01104-VLB Document 70-40 Filed 04/01/19 Page 10 of 13


                                                                                                                 10


                          The Seven
            Lawrence, in The   SevenPillars
                                        Pillars     of you
                                            of Wisdom,     can get away with more than one set of colons,
                                                        Wisdom,
            but not here.

            p. 149 Clumsy:
                   Clumsy: "broadens thematic marianismo
                           "broadens thematic marianismo advocacy"

            p. 150 Is Heraclitus in the Index?

            p. 151
               151 Apollo's
                   Apollo'schariot,
                            chariot,etc.:
                                     etc.: aren't thereother
                                           aren'tthere  other sources
                                                              sources as well? Not
                                                                      as well? Not just Ficino?

            p. 152
               152 Long
                   Long sentence: "Writing in
                                           in the second part...etc."
                                              the second part...etc." Six-line sentence.
                                                                      Six-line sentence.

            p. 153 Clumsy:
                    Clumsy:"is
                            "isfollowed
                                followedwith
                                        withthe
                                             thetaunting
                                                 taunting riddle
                                                           riddle about
                                                                  about he who comes out but never sets"
                                                                        he who

            p. 153 Dreadful sentence: "The abstract and
               153 Dreadful                             glorifying tones...etc."
                                                    and glorifying  tones...etc."

            p. 153
               153 Clumsy:
                    Clumsy:"resultant
                            "resultant ridicule".  And: "Further, Sancho
                                        ridicule". And:                  Panza's transcendence...etc."
                                                                  Sancho Panza's

            Glosses a lot of texts.

            p. 154
               154 Clumsy
                   Clumsy and
                          and unclear: "As Cervantes
                              unclear: "As           gavethem.
                                           Cervantes gave      . .etc."
                                                          them...etc."

               158 Awkward:
            p. 158          "The sonnet's gloss-letter...to clear."
                   Awkward: "The


            Chapter 5 Ficino as Plato

            SB includes—again—too much detail and thereby drowns out the larger picture. More
            miscellaneous material. Spends too much time on the             use of
                                                                the (banal) use of the
                                                                                   the epithet, "divine." A
            lot of heavy quoting. Jumps from metempsychosis to astrology on p. 175. Drills down on
            small points. Very little is developed. And the question of sources other than Ficino is
            germane in this chapter, too (see, for example, p. 184).

             p. 165 Clumsy:
                    Clumsy: "has been studied and we know that"
                            "has been

                    Horrid sentence: "Despite that, as
             p. 169 Horrid                          as we saw above,...etc."
                                                       we saw above,...etc."

             p. 169-70 Awkward use of prepositions

             p. 171
                171 The
                    The argument
                        argument for
                                  for aa Ficinian
                                         Ficinian influence     Fox Morcillo
                                                   influence on Fox  Morcillo is   made, despite the fact that "the
                                                                                is made,
                      uses Ficino's translation of the dialogue
             Spaniard uses
             Spaniard                                            as his
                                                        dialogue as his base  text without
                                                                        base text           sostating..."
                                                                                    withoutso  stating..."

             p. 171 "While
                    "While II cannot
                               cannot pretend
                                       pretend toto address in analytical terms the type of philosophical
                                                                              range of expertise, there arc a
             question Fox poses in his commentary, as it is not within my range
                            which the Spanish writer engages with Ficino's opinions, and those are
             few points on which
             outlined below." Then     why this
                                Then why    this hook?             the substance of Fox Morcillo's work he
                                                 hook? Shouldn't the
             of great interest in relation to Ficino?




Confidential
Confidential - Attorneys' Eyes Only                                                                                   BYRNE009046
                 Case 3:17-cv-01104-VLB Document 70-40 Filed 04/01/19 Page 11 of 13


                                                                                                                     11
                                                                                                                     11




            p. 171
               171 Clumsy:                    1513 papal
                   Clumsy: "Writing after the 1513 papal bull...etc."
                                                         bull...etc."

            A lot of heavy quoting

            p. 173 "The   question under
                   "The question    underdiscussion
                                          discussion isis the   relationship of
                                                           the relationship  of heat
                                                                                heat and cold to growth, a point
            discussed at length by Ficino in the Platonic
                                                  Platonic     Theology,  with details that Fox also incorporates,
                                                                    Theology,
                     attribution only to ancient sources."
                with attribution
            but with
            but                                  sources." Then,Then, how
                                                                       how much
                                                                            much of
                                                                                  of an influence is Ficino here?

             p. 174
                174 Long                      that Plato...etc."
                    Long sentence: "Fox notes that

            p. 176 "Like  Ficino, Fox
                   "LikeFicino,   Fox found
                                       found the  similarities in
                                              the similarities  in beliefs
                                                                   beliefs to
                                                                            to be  telling, and indicative of
                                                                               be telling,                    Platonic
                                                                                                           of Platonic
            thought as a precursor to Christian  belief." But  didn't  others   as well, in  the Renaissance?

             p. 176                         final doctrinal
                    Awful sentence: "On the final
                176 Awful                         doctrinal point...etc." seven lines
                                                            point...etc." seven lines long

              Lack of transition between this paragraph and the next one

                    Long sentence: "Apparently, Ficino
                176 Long
             p. 176                                    had made...etc."
                                                Ficino had made...etc."

             p. 177 Unclear:                           this might
                                      Menendez Pelayo, this
                    Unclear: "Against Menendez                    be read...etc."
                                                            might be read...etc."

             p. 177 Clumsy: "Unable to
                    Clumsy: "Unable  to assure                 specific university...etc."
                                        assure his reader of a specific university...etc."

             Jumping from topic to topic.

             p. 177 Jargon: As
                177 Jargon:    per and pet se
                            As per

             p. 177         "although Fox
                    Clumsy: "although
                177 Clumsy:           Fox notes
                                          notes to  close discussion, without further comment"
                                                 to close

             p. 177 Poor writing: "That
                177 Poor          "That is,  theSpaniard...etc."
                                        is, the Spaniard...etc '

             p. 178 Clumsy: "Regarding
                178 Clumsy:                              evil souls'
                                       the slightly less evil
                            "Regarding the                    souls'

             p;. 178 Clumsy: "Important to
                 178 Clumsy:               the time frame
                                        to the      frame when Ficino was writing is that Renaissance
             thinkers"

                            "to answer that man"
                    Clumsy: '`to
             p. 178 Clumsy:

             p. 179              "and nothing
                      Redundant: "and
                179 Redundant:         nothing further."   Unnecessary: "throughout
                                                further." Unnecessary:                  Phaedocommentary,"
                                                                        "throughout his Phaedo
                     "of his commentary," line 12 up.
             line 3; "of

             I have not noted the pleonasms throughout the book.

             At this point, Ticino seems a muted presence here.




Confidential
Confidential - Attorneys' Eyes Only                                                                                       BYRNE009047
                 Case 3:17-cv-01104-VLB Document 70-40 Filed 04/01/19 Page 12 of 13


                                                                                                                         12


            p.
            p.180 Writing:
                180        "a very "a
                    Writing:                  real.transcendence
                                        unapologetic
                                   real,very                     and ecstatic
                                                      unapologetic            unity"
                                                                        transcendence and ecstatic unity"

            p.
            p.183 Wordy:
                183      "we are
                    Wordy:    "wetoldare     Cantico",
                                      in thetold        the the the
                                                   in since
                                                       since    work work
                                                                     is cited is
                                                                              parenthetically.
                                                                                  cited parenthetically.

            p.187
            p.    Muddy
                187     sentence:
                    Muddy         "but Fadrique
                             sentence:      "butresponds with...etc."
                                                   Fadrique      responds with...etc."

            A lot
               lotof sentences that contain
                      of sentences          the word
                                         that        "and" linking
                                                 contain           clauses"and"
                                                             the word                very loosely
                                                                           that seemlinking       connected.
                                                                                               clauses    that seem very


            Chapter66Persistence
            Chapter                   Political-Economic
                      PersistenceofofPolitical-Economic    Platonism
                                                        Platonism

            At times,
               times, the  arguingisissosotightly
                       thearguing                    wound
                                            tightlywound       that
                                                            that          is hard
                                                                  it isit hard        to follow.
                                                                                 to follow.      Can't
                                                                                              Can't       sheher
                                                                                                     she use       her own
                                                                                                              useown
            words? More
            words?          miscellany.Gloss
                     Moremiscellany.                     glossatat
                                           Glossofofa agloss       times
                                                                 times        (see
                                                                           (see   p. p. 189).
                                                                                     189).    There
                                                                                            There      is such
                                                                                                  is such      emphasis
                                                                                                            emphasis   on on
            the one
                one source
                     sourceofofimagery
                                imageryand       thought
                                            andthought       being
                                                          being      Ficino
                                                                  Ficino     thatthat
                                                                                   SB SB    forgets
                                                                                        forgets therethere  are common,
                                                                                                       are common,    or or
            other, sources
            other, sourceswriters     could
                            writerscould      have
                                            have     used,
                                                  used,        did.did.
                                                          andand     On On       p. 212
                                                                            p. 212    SB SB
                                                                                          sayssays  the "phrase
                                                                                               the "phrase        'Platonic
                                                                                                             'Platonic
            republic'
            republic'was
                       wasused
                            usedtotodecry
                                     decry    contemporary
                                           contemporary           movements
                                                             movements                communism and socialism," but but
                                                                                like like communism        and socialism,"
            offers no
            offers     concreteexamples
                   no concrete                   support
                                 examplesininsupport      of of that
                                                             that       statement.
                                                                   statement.


             p.
             p.188 Wordy:
                 188 Wordy:              the century
                                the thirteenth
                          "From"From                 on...etc."century on...etc."
                                               thirteenth

            "Quite"
            "Quite"     ismore
                    is on   on than
                                more    occasion
                                    one than     redundant.
                                               one   occasion redundant.

             p.189
             p.  189        "like "like
                     Awkward:
                   Awkward:                  to its perfection
                                  Villena asVillena      as to although not in rulers but rather
                                                                   its perfection                inhabitants"
                                                                                          although      not in rulers but

            p.190
            p.  190Unclear: "my quite
                      Unclear:       "my valid assumption
                                            quite    validin what
                                                              assumption        inreference
                                                                   follows is that          to the dialogues,
                                                                                    what follows        is that reference
            where not indicated, is to those
            where   not   indicated,          volumes".
                                             is   to    Here
                                                      those  too, "quite"
                                                               volumes".  is not needed.
                                                                               Here    too,   "quite"     is not needed.

             p. 191
             p.     Garbled
                  191       sentence:
                       Garbled        A good republic
                                  sentence:           is a place.
                                                 A good           . .etc." is a place...etc."
                                                             republic

             p. 191
             p.     Unclear:
                  191        "One key
                      Unclear:        facet of
                                    "One    keyFicino's
                                                  facet innovation...etc."
                                                            of Ficino's innovation...etc."

             p. 192
             p.     Mishmash:
                  192         last paragraph
                      Mishmash:      last paragraph

             p. 193 What   "a reasonable
                    What isis            utopia"? utopia"?
                               "a reasonable

             p. 193 Garbled
                    Garbled sentence:
                               sentence:       Ficino,
                                      "As does"As      Guevara.
                                                    does        . .etc." Guevara...etc."
                                                           Ficino,

             p.
             p.193 Garbled:
                 193                 author's model
                            "SpanishSpanish
                      Garbled:                      of
                                                author's       ofPlatonic
                                                          seed of
                                                    of aa seed    Platonictruth mixed
                                                                                 truth     free elaboration"
                                                                                      withmixed    with free elaborati

             p.
             p.195 Syntax:
                 195       "Arse uses
                      Syntax:         Plato...equity"
                                      Plato...equity"
                                  "Arse    uses

             p.205
             p.  205   Horribly         written"Cervantes'
                                written sentence:
                          Horribly                sentence:reason of state,
                                                                     state,
                                                                "Cervantes' apparently, has everything
                                                                                apparently,
                                                                                   reason          hastoeverything
                                                                                                         do        to do
             with. . .etc."
             with...etc."

             p. 206
             p.     Jargon:
                  206       in regards
                       Jargon:      intoregards to




Confidential
Confidential - Attorneys' Eyes Only                                                                                            BYRNE009048
                 Case 3:17-cv-01104-VLB Document 70-40 Filed 04/01/19 Page 13 of 13


                                                                                                         13
                                                                                                         13



            p.
            p.206 "Cervantes
                206            enacts his
                      "Cervantes          politicalhis
                                       enacts       theorypolitical        myth, expressing
                                                           in his literary theory   in his  theliterary
                                                                                               ideals in   myth, expressin
            pragmatic and active
            pragmatic       and  theatrical
                                 active     form  rather
                                            theatrical   than in deliberative
                                                              form     rather or contemplative
                                                                                 than    in    prosaic terms."
                                                                                             deliberative      or contemplat
            What
            Whatdoes
                  does this this
                            mean? mean?

                   "Contemplation" isn't
            p. 210 "Contemplation" isn't      Ficinian.
                                         just just   Ficinian.

            p. 212
            p.     the the
                 212          "communist
                       phrasephrase      state" is not astate"
                                     "communist                 is but
                                                         "bogeyman" nota historical reality in the
                                                                          a "bogeyman"             twentieth
                                                                                                 but  a historical reali
            century.
            century.

             p. 213
             p.     Unclear:
                  213        "This trajectory
                      Unclear:       "This in  use of the phrase
                                              trajectory  phrase
                                                              inexemplifies
                                                                   exemplifies       Leoconcept..."
                                                                            Leo Spitzer's Spitzer's concept..

             p.
             p.213 Unclear:
                 213        "At the "At
                     Unclear:       end ofthe   end of century...etc."
                                           the nineteenth the nineteenth century...etc."


            Conclusion

              don't know where SB is going here. The argument seems confusing, esp. p. 215. If II
            1 don't
            understand SB correctly here, she refers to an apparently continuing "traditional critical
            perspective that imagines the Spanish Renaissance solely as a moment of Counter
            Reformation and Inquisition," but very few critics believe this anymore, or believe that the
            Renaissance is solely this. Seems like something of a straw man argument. See also p. 216.

                215
             p. 21 > Unclear:
                     Unclear: "Contrary to a traditional...etc."
                                 "Contrary        to a traditional...etc."

             p. 217
             p.     TheThe
                  217   reference to the stereotypical
                             reference        to the image   of Spaniards held
                                                         stereotypical         by North
                                                                             image   ofAmericans
                                                                                        Spaniards(see held b North Am
             Richard
             Richard Kagan)  is completely
                        Kagan)              irrelevant here.
                                   is completely         irrelevant here.

             p. 217
             p.   217"Against this backdrop of historical rewrites, European Renaissance norms that
             included multifaceted and multidisciplinary exchanges were not only downplayed
                                                                                      downplayed but
             denied."
             How does SB reach this conclusion? I see no real proof either here or elsewhere. Perhaps
             she is relying on the sole example of Menendez Pclayo (as appears to be the casecase in
                                                                                                   in the
             Introduction and here)? But in that case, this is a gross simplification
                                                                       simplification of his scholarship.
                                                                                              scholarship.
                                                                            but aa perusal of the index to
             Yes, he wrote from a Catholic and nationalistic perspective, but
             his Historia de las ideas esteticas en Espana shows a great deal of attention
                                                                              of attention paid
                                                                                            paid to
                                                                                                  to non-
             Spanish sources as having an influence on Spanish literature. The third volume has
             chapters on aesthetics in Germany, England, and France. To make this sort   sort of
                                                                                              of argument
             here, SB needed to have developed the idea much more thoroughly, using severalseveral examples
             to make her point.

             p.
             p.218 What
                 218    is "a is
                      What        "areadership"
                              broad             in the context of annotations
                                      broad readership"           in the context           number
                                                                              to a limitedof      of Ficino
                                                                                              annotations   to a limite
             volumes?


                   are 218
             There are     pages
                         218     of text—and
                              pages text—and
                                        of 9191 pages
                                                pages    notes.
                                                      of of  notes.




Confidential
Confidential - Attorneys' Eyes Only                                                                           BYRNE009049
